IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Deborah Stevens,                     :
                          Petitioner :
                                     :
     v.                              :
                                     :
Unemployment Compensation            :
Board of Review,                     :
                          Respondent :             No. 767 C.D. 2015



                                      ORDER


            AND NOW, this 17th day of February, 2016, it is hereby Ordered that
Respondent’s Application for Reconsideration is granted and the Unemployment
Compensation Board of Review’s order is affirmed. While we found a necessitous and
compelling reason for Petitioner Deborah Stevens to leave her employment, she made
no claim for benefits for the period during which she was apparently eligible.



                                             MARY HANNAH LEAVITT,
                                             President Judge